Citation Nr: 1007910	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-16 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome (CTS).

4.  Entitlement to service connection for heart disease, 
including as secondary to emphysema.

5.  Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran was afforded a Videoconference Board hearing in 
December 2009.  A transcript of the testimony offered at this 
hearing has been associated with the record. 

At the Board hearing, the Veteran and his representative 
requested that the record be held open to allow for the 
submission of additional evidence.  See 38 C.F.R. § 20.709 
(2009).  The record was held open and no evidence was 
submitted.

The issues of entitlement to service connection for bilateral 
CTS, heart disease and emphysema being remanded are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran incurred bilateral hearing 
loss in service.

2.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran incurred tinnitus in 
service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service 
connection for bilateral hearing loss is established.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

2.  Resolving doubt in favor of the Veteran, service 
connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims not remanded herein, considering 
the favorable outcome detailed below VA's fulfillment of its 
duties under the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, need 
not be addressed at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). 

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the Veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service treatment records document no diagnoses 
or complaints of tinnitus or bilateral hearing loss.  His 
hearing was normal upon discharge.  See September 1969 report 
of discharge examination.  The Veteran's Military 
Occupational Specialty (MOS) was that of Light Weapons 
Infantryman.  

In September 2008 the Veteran was provided a VA audiologic 
examination.  At this time, he reported having worked for 2 
years as a carpenter prior to service.   During service he 
related that he worked in general maintenance, repairing 
broken windows and working on boilers and pipes.  He also 
related having fired M-60 machine guns, M-14 rifles and M-79 
grenade launchers on a monthly basis during his period of 
service.  Following his discharge the Veteran related having 
worked in carpentry for 10 years and as a maintenance worker 
for 22 years thereafter.  He stated having worked with saws 
for 2 years during his time in carpentry and having repaired 
air-conditioning units with the motors running during his 
period of maintenance work.   He also related that as a teen 
he hunted and mowed grass without the use of hearing 
protection.   The examiner noted a history of heart attacks, 
a quadruple bypass, emphysema and CTS and that the Veteran 
took medications that were ototoxic.  Examination resulted in 
an impression of tinnitus and moderate to moderately severe 
sensorineural high frequency hearing loss bilaterally.  The 
examiner noted that the claims file was reviewed and that the 
Veteran had normal hearing upon discharge and did not 
complaint of any difficulty with his hearing until about 15 
years prior.  Accordingly, the examiner concluded that it was 
less likely than not that hearing loss and tinnitus were due 
to military service.  The examiner felt that it was as likely 
as not that hearing loss and tinnitus were due to medical or 
pharmacologic causes.  

The Veteran has asserted having been exposed to noise from 
gunfire and grenades during his service without the use of 
hearing protection.  He further described having ringing in 
his ears in service, following weapons training.  After his 
discharge from service, the Veteran worked as a carpenter and 
a maintenance man.  He denied significant noise exposure 
during his post-service occupations.  See December 2009 Board 
hearing transcript.

At the time of the December 2009 Board hearing, the Veteran 
submitted an opinion from a private audiologist dated in 
November 2009.  This opinion notes the Veteran's provided 
history of in-service noise exposure from gunfire.  It also 
notes that the Veteran worked as a carpenter and maintenance 
worker following service, with ear protection as needed, and 
that the Veteran denied any recreational activities that 
involved exposure to excessive noise.  The audiologist 
concluded that the Veteran's sensorineural hearing loss and 
tinnitus were as likely as not related to service.  The 
audiologist based his conclusion on the fact that exposure to 
excessive noise from M-60 machine guns, M-14 rifles, M-79 
grenade launchers, missile launchers, hand grenades and other 
weapons fire would result in acoustic trauma and tinnitus.  

The evidence is at least in equipoise that the Veteran's 
bilateral hearing loss and tinnitus are attributable to 
service.  The Board finds that the Veteran's reported noise 
exposure is consistent with his MOS as a Light Weapons 
Infantryman.  Both the VA and private audiologic opinions are 
both based on an accurate history and bring the evidence into 
balance that the Veteran's currently diagnosed bilateral 
hearing loss and tinnitus are attributable to in-service 
noise exposure.  Accordingly, in affording the Veteran the 
benefit of the doubt, the Board finds that service connection 
for bilateral hearing loss and tinnitus is warranted and the 
claims are granted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran's service treatment records contain no complaints 
or diagnoses of CTS, heart disease or emphysema.  A September 
1969 X-ray report, notably taken in Germany, discloses an 
impression of a normal chest.  Upon discharge the Veteran 
lungs, chest, heart and upper extremities were noted as 
normal.  See September 1969 discharge examination report.  
Also, upon discharge, the Veteran denied having ever had 
swollen or painful joints, asthma, shortness of breath, pain 
or pressure in the chest, chronic cough, arthritis or 
rheumatism, bone, joint or other deformity or lameness.

A review of the private medical evidence shows diagnosis of 
CTS, coronary artery disease and emphysema many years 
following the Veteran's discharge from service and that the 
emphysema is related to the Veteran's history of tobacco 
abuse.  At his December 2009 Board hearing, and in other 
statements of record, the Veteran related having been exposed 
to asbestos, chemicals and coal dust while stationed in 
Germany when he worked in maintenance.  He also related 
having exposed his bare hands to extreme cold in service, 
with resultant pain, swelling and numbness.  His personnel 
records confirm that he was stationed in Germany from July 
1968 to January 1970.  Furthermore, he related having had 
problems with breathing and with his hands and wrists shortly 
after service.  He also felt that his coronary artery disease 
may be related to his emphysema.  

Lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  In this case, the Board finds that the Veteran's 
reported history of problems with breathing and his hands and 
wrists shortly following service meets the low threshold of a 
suggestion of a nexus between these disorders and service so 
as to warrant VA examination.  Thus, the Board finds that the 
Veteran should be afforded a VA examination to address these 
claims. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Board also notes that the claim of entitlement to service 
connection for heart disease is inextricably intertwined with 
the claim for service connection of emphysema remanded herein 
and must be deferred pending readjudication of that claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Upon remand, 
the AMC/RO should provide the Veteran with notice of the 
evidence and information to establish service connection for 
heart disease on a secondary basis, including through 
aggravation. 

Accordingly, this case is REMANDED for the following:

1.  The AMC/RO should send the Veteran a 
VCAA notice that notifies him of the 
information and evidence not of record 
that is necessary to substantiate his 
claim for service-connection of heart 
disease on a secondary basis.  This notice 
must also inform the Veteran of which 
information and evidence, if any, that he 
is to provide to VA and which information 
and evidence, if any, that VA will attempt 
to obtain on his behalf.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.

2.  Thereafter, schedule the Veteran for 
appropriate VA examination(s) to determine 
the nature and etiology of the Veteran's 
CTS and emphysema.  All indicated tests 
and studies should be conducted.  The 
claims file should be available for review 
by the examiner.  The examiner should 
obtain a complete, pertinent history from 
the Veteran and review the claims file in 
conjunction with the examination.  The 
examiner should note that the claims file 
has been reviewed.

Based on a review of the record and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or better probability) that CTS and 
emphysema is/are attributable to service, 
particularly the Veteran's claimed cold 
exposure and asbestos exposure, 
respectively.

If it is determined that any requested 
opinion cannot be provided without resort 
to mere speculation, the examiner should 
so state and explain why an opinion cannot 
be provided without resort to speculation.

The examiner is informed that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
such a conclusion as it is to find against 
it.

3.  After the development requested above 
has been completed to the extent possible, 
review the record and readjudicate the 
Veteran's claims, including on a secondary 
basis where warranted.  If any benefit 
sought on appeal remains denied, the 
Veteran should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


